DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 21-24 have been cancelled in a preliminary amendment.
Claims 1-20 are pending in this action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this regard and considering claim 1 as an instance, it is unclear whether the recitation “provide a service associated with the region of interest to the client device over a communication network” is based on one or both of the “comparing a first set of bits of one or more bits in the query identifier, corresponding to a lower-precision sub-polygon, 

Drawings

The drawings are objected to because the texts figures 2 and 3 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,817,484 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims in the examined application is similar to (same as) the invention defined by the claims in the patent except the claims in the examined application are broader than the claims in the patent. Consider the following facts.
Claim 1 in the patent reads on claim 1 in the examined application, except claim 1 in the examined application is broader than claim 1 in the patent.
Claim 2 in the patent reads on claim 2 in the examined application.
Claim 3 in the patent reads on claim 3 in the examined application.
Claim 4 in the patent reads on claim 4 in the examined application.
Claim 5 in the patent reads on claim 5 in the examined application.

Claim 7 in the patent reads on claim 7 in the examined application.
Claim 8 in the patent reads on claim 7 in the examined application.
Claim 9 in the patent reads on claim 9 in the examined application, except claim 9 in the examined application is broader than claim 9 in the patent.
Claim 10 in the patent reads on claim 10 in the examined application.
Claim 11 in the patent reads on claim 11 in the examined application.
Claim 12 in the patent reads on claim 12 in the examined application.
Claim 13 in the patent reads on claim 13 in the examined application.
Claim 14 in the patent reads on claim 14 in the examined application.
Claim 15 in the patent reads on claim 15 in the examined application.
Claim 16 in the patent reads on claim 16 in the examined application.
Claim 17 in the patent reads on claim 17 in the examined application, except claim 17 in the examined application is broader than claim 17 in the patent.
Claim 18 in the patent reads on claim 18 in the examined application.
Claim 19 in the patent reads on claim 19 in the examined application
Claim 20 in the patent reads on claim 20 in the examined application
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,459,896 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims in the examined application is similar to (same as) the invention defined by the claims in the patent except the claims in the examined application are broader than the claims in the patent. Consider the following facts.

Claim 2 in the patent reads on claim 2 in the examined application.
Claim 3 in the patent reads on claim 3 in the examined application.
Claim 4 in the patent reads on claim 4 in the examined application.
Claim 5 in the patent reads on claim 5 in the examined application.
Claim 6 in the patent reads on claim 6 in the examined application.
Claim 7 in the patent reads on claim 7 in the examined application.
Claim 8 in the patent reads on claim 8 in the examined application.
Claim 9 in the patent reads on claim 9 in the patent except claim 9 in the examined application is broader than claim 9 in the patent.
Claim 10 in the patent reads on claim 10 in the examined application.
Claim 11 in the patent reads on claim 11 in the examined application.
Claim 12 in the patent reads on claim 12 in the examined application.
Claim 13 in the patent reads on claim 13 in the examined application.
Claim 14 in the patent reads on claim 14 in the examined application.
Claim 15 in the patent reads on claim 15 in the examined application.
Claim 16 in the patent reads on claim 16 in the examined application.
Claim 17 in the patent reads on claim 17 in the patent except claim 17 in the examined application is broader than claim 17 in the patent.
Claim 19 in the patent reads on claim 18 in the examined application.
Claim 20 in the patent reads on claim 19 in the examined application.
Claim 21 in the patent reads on claim 20 in the examined application.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,268,708 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims in the examined application is similar to (same as) the invention defined by the claims in the patent except the claims in the examined application are broader than the claims in the patent. Consider the following facts.
Claim 1 in the patent reads on claim 1 in the patent except claim 1 in the examined application is broader than claim 1 in the patent.
Claim 2 in the patent reads on claim 2 in the examined application.
Claim 3 in the patent reads on claim 3 in the examined application.
Claim 4 in the patent reads on claim 4 in the examined application.
Claim 5 in the patent reads on claim 5 in the examined application.
Claim 6 in the patent reads on claim 6 in the examined application.
Claim 7 in the patent reads on claim 7 in the examined application.
Claim 8 in the patent reads on claim 8 in the examined application.
Claim 9 in the patent reads on claim 9 in the patent except claim 9 in the examined application is broader than claim 9 in the patent.
Claim 10 in the patent reads on claim 10 in the examined application.
Claim 11 in the patent reads on claim 11 in the examined application.
Claim 12 in the patent reads on claim 12 in the examined application.
Claim 13 in the patent reads on claim 13 in the examined application.
Claim 14 in the patent reads on claim 14 in the examined application.
Claim 15 in the patent reads on claim 15 in the examined application.

Claim 17 in the patent reads on claim 17 in the patent except claim 17 in the examined application is broader than claim 17 in the patent.
Claim 19 in the patent reads on claim 18 in the examined application.
Claim 20 in the patent reads on claim 19 in the examined application.
Claim 21 in the patent reads on claim 20 in the examined application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,013,446 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims in the examined application is similar to the invention defined by the claims in the patent wherein any existing difference carries no patentable weight. Consider the following facts.
Claim 1 in the patent reads on claim 1 in the patent except claim 1 in the examined application is broader than claim 1 in the patent.
Claim 2 in the patent reads on claim 2 in the examined application.
Claim 3 in the patent reads on claim 3 in the examined application.
Claim 4 in the patent reads on claim 4 in the examined application.
Claim 5 in the patent reads on claim 5 in the examined application.
Claim 6 in the patent reads on claim 6 in the examined application.
Claim 1 in the patent reads on claim 7 in the examined application.
Claim 1 in the patent reads on claim 8 in the examined application.
Claim 7 in the patent reads on claim 9 in the patent except claim 9 in the examined application is broader than claim 7 in the patent.

Claim 9 in the patent reads on claim 3 in the examined application.
Claim 10 in the patent reads on claim 4 in the examined application.
Claim 11 in the patent reads on claim 5 in the examined application.
Claim 12 in the patent reads on claim 6 in the examined application.
Claim 7 in the patent reads on claim 7 in the examined application.
Claim 7 in the patent reads on claim 8 in the examined application.
Claim 13 in the patent reads on claim 17 in the patent except claim 13 in the examined application is broader than claim 17 in the patent.
Claim 15 in the patent reads on claim 18 in the examined application.
Claim 26 in the patent reads on claim 19 in the examined application.
Claim 17 in the patent reads on claim 20 in the examined application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,753,965 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims in the examined application is similar to the invention defined by the claims in the patent the difference of which carries no patentable weight.   Consider the following facts.
Claim 1 in the patent reads on claim 1 in the examined application.
Claim 2 in the patent reads on claim 3 in the examined application.
Claim 4 in the patent reads on claim 5 in the examined application.
Claim 5 in the patent reads on claim 9 in the examined application.
Claim 6 in the patent reads o claim 11 in the examined application.

Claim 8 in the patent reads on claim 13 in the examined application
Claim 9 in the patent reads on claim 17 in the examined application
Claim 10 in the patent reads on claim 18 in the examined application
Claim 11 in the patent reads on claim 19 in the examined application. 
Claim 12 in the patent reads on claim 20 in the examined application

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        9/22/2021